DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-8,16-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8,16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-20 of U.S. Patent No. 11093427. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of patent #11093427 contain(s) every element of claims 1-8,16-20 of the instant application and as such anticipate(s) claims1-8,16-20 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


US11093427
Present Application
! A switch fabric comprising: a serial communications interface for connecting a plurality of slave devices to a master device in parallel, the serial communications interface configured for transmitting information between the plurality of slave devices and the master device; a parallel communications interface for separately connecting the plurality of slave devices to the master device, the parallel communications interface configured for simultaneously transmitting information between the plurality of slave devices and the master device, and transmitting information between individual ones of the plurality of slave devices; and a support frame to facilitate interconnection of the plurality of slave devices and the master device, the support frame comprising a plurality of slots, each slot of the plurality of slots for receiving a respective one of the plurality of slave devices, wherein a slave device coupled with the support frame at a respective slot can identify itself to the master device using a unique identification, the unique identification including at least one of an identifier associated with the slave device or an identifier associated with the respective slot.

1  A switch fabric comprising: a plurality of slave devices configured to be connected in parallel with the plurality of slave devices; and a support frame to facilitate interconnection of the plurality of slave devices and the master device, the support frame comprising a plurality of slots, each slot of the plurality of slots for receiving a respective one of the plurality of slave devices, wherein a slave device coupled with the support frame at a respective slot is configured to identify itself to the master device using a unique identification, the unique identification including at least one of an identifier associated with the slave device or an identifier associated with the respective slot. 

16. A switch assembly comprising: a multidrop bus for connecting a plurality of slave devices to a master device in parallel, the multidrop bus configured for transmitting information between the plurality of slave devices and the master device; a cross switch for separately connecting the plurality of slave devices to the master device, the cross switch configured for simultaneously transmitting information between the plurality of slave devices and the master device, and transmitting information between individual ones of the plurality of slave devices; and a support frame to facilitate interconnection of the plurality of slave devices and the master device, the support frame comprising a plurality of slots, each slot of the plurality of slots for receiving a respective one of the plurality of slave devices, wherein a slave device coupled with the support frame at a respective slot can identify itself to the master device using a unique identification associated with the respective slot, the unique identification including at least one of an identifier associated with the slave device or an identifier associated with the respective slot.

16. A switch assembly comprising: a plurality of slave devices a master device; a cross switch for separately connecting the plurality of slave devices to the master device, the cross switch configured for simultaneously transmitting information between the plurality of slave devices and the master device[[,]] and transmitting information between individual ones of the plurality of slave devices; and a support frame to facilitate interconnection of the plurality of slave devices and the master device, the support frame comprising a plurality of slots, each slot of the plurality of slots for receiving a respective one of the plurality of slave devices, wherein a slave device coupled with the support frame at a respective slot configured to identify itself to the master device using a unique identification associated with the respective slot, the unique identification including at least one of an identifier associated with the slave device or an identifier associated with the respective slot.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184 

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184